DAVID K. BERTAN

ATTORNEY AT LAW
888 GRAND CONCOURSE, SUITE 1N
BRONX, NEW YORK 10451

(718) 742-1688
FAX (718) 585-8640
E-MAIL: DBBERTAN@YAHOO,.COM

May 6, 2021
Via ECF

Hon. Paul A, Crotty, United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007

Re: USA vy. Romana Leyva Sirens
19-Cr-667 (PAC) Fle apuutly dpwrtes /
Annette

Dear Judge Crotty:
Ye tit Pticae Ete
Ms. Jacqeline Cistaro and I represent Romana Leyva in the above matter. On January 19,
2020, Ms. Cistaro was appointed to work with me on this case pursuant to the Southern District’ s
Mentor Program. Under that order, Ms. Cistaro was appointed as my protégé, nunc pro tunc, to
October 16, 2019, and was authorized to bill at $65 per hour after 15 hours of non-billed time.

I am pleased to inform you that as of January 1, 2021, Ms. Cistaro was appointed to the
CJA Panel for the Southern District. Because Ms, Cistaro is now a member of the CJA Panel, I

am requesting that Ms. Cistaro be compensated at current CJA rates, effective as of January I,
2021.

Thank you for your consideration in this matter.
Very truly yours,
David K, Bertan

DKB
cc: AUSA Michael Neff (via ECF)

 
